Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth D. Beverly appeals the district court’s order denying his request for documents pursuant to the Freedom of Information Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Beverly, No. 3:05-cr-00526-HEH-l (E.D.Va. Nov. 24, 2008). We deny Beverly’s motions for appointment of counsel, to compel production of exculpatory evidence, to compel immediate release, to terminate forfeiture order, for mandamus, and to correct sanctions. We grant Beverly’s motions to file supplemental informal briefs and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.